—Appeal by the defendant from a judgment of the Supreme Court, Kings County
*565(Greenberg, J.), rendered February 24, 1994, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in failing to instruct the jury on evaluating flight as evidence of consciousness of guilt is unpreserved for appellate review. The defendant never requested such a charge or objected to the court’s failure to so charge (see, CPL 470.05 [2]; People v McKenzie, 67 NY2d 695, 697; People v Leitzsey, 173 AD2d 488; People v Shepherd, 176 AD2d 369, 370; People v Rosa, 176 AD2d 187, 188). In any event, the defendant’s claim is without merit.
The evidence of flight was not unduly emphasized in the prosecutor’s summation and the evidence of the defendant’s guilt of criminal possession of a weapon in the third degree was overwhelming. Therefore, any error was clearly harmless (see, People v Rodriguez, 135 AD2d 586, 587; People v Jones, 104 AD2d 826, 827). Sullivan, J. P., Thompson, Hart and Gold-stein, JJ., concur.